PER CURIAM
Defendant was convicted of driving under the influence of intoxicants in 3 separate cases. In each, the court imposed a jail term, suspended execution of a portion of that sentence and placed defendant on probation. The state concedes that the court did not have the authority at the same time to impose and order executed a sentence of incarceration and to place defendant on probation. State v. McMellon, 110 Or App 441, 823 P2d 996 (1992); State v. Vasby, 101 Or App 1, 788 P2d 1024 (1990). We accept the concession.
Defendant’s other assignments of error are moot.
Convictions affirmed; remanded for resentencing.